PER CURIAM.
The appellants were alleged to be the guarantors of the debt of a corporation. They were sued by the appellee and filed affirmative defenses. After the filing of *602affidavits and the deposition of one of the defendants, the trial judge entered a summary final judgment for the plaintiff.
On this appeal the defendants claim that there is a genuine issue of material fact raised by their defense alleging that the instrument sued upon was not intended by the parties to be a personal guarantee by the defendants of the corporation’s debts. We hold that the claimed defense when supported by every reasonable inference is not clearly shown to be without merit. See Chereton v. Armstrong Rubber Company, Fla. 1956, 87 So.2d 579.
We agree that no^ issue appears upon the remaining defense.
Affirmed in part, reversed in part and remanded.